Controversy determined in favor of plaintiff and against defendant, and judgment directed accordingly, without costs, upon the ground that under authority of De Peyster v. Murphy (66 N. Y. 622); Lathers v. Keogh (109 id. 583), and Doonan v. Killilea (87 Misc. Rep. 427), affirmed simultaneously *956herewith it must be held that the assessment installments due after the closing day were nevertheless upon that day an incumbrance within the meaning of the contract. Jenks, P. J., Mills, Rich and Putnam, JJ., concurred; Thomas, J., not voting.